Citation Nr: 0125901	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  91-22 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to accrued benefits based upon the following 
claims that were pending at the time of the veteran's death:

(a) Entitlement to a total disability 
rating based on individual 
unemployability due to service-connected 
disabilities.  

(b) Entitlement to special monthly 
compensation due to the veteran's need 
for the regular aid and attendance of 
another person or for being housebound.  


(The additional issue of entitlement to service connection 
for the cause of the veteran's death is the subject of a 
separate decision by the Board.)  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel 


REMAND

The appellant is the widow of a deceased veteran who served 
on active duty in the Armed Forces from September 1940 to 
December 1945.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

A private attorney represents the appellant before the Board 
with respect to a claim seeking service connection for the 
cause of the veteran's death.  The Georgia Department of 
Veterans Service is the appellant's representative in her 
accrued benefits claims.  In April 1997, the Board decided an 
accrued benefits claim regarding a pending claim for an 
increased rating for the veteran's service-connected low back 
disability and remanded the cause of death claim and the 
remaining accrued benefits claims, which are listed on the 
title page, to the RO.  The RO continued its denial of the 
claims, and they have been returned to the Board.  Upon 
review of the record, the Board notes that the RO did not 
provide the Georgia Department of Veterans Affairs with a 
copy of the supplemental statement of the case (SSOC) that 
addresses the accrued benefits issues.  Due process requires 
that the representative be furnished a copy of the SSOC and 
be provided an appropriate opportunity to respond.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law.  This liberalizing 
legislation is applicable to the appellant's case.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  While the case is in remand status, the RO should 
specifically consider the application of the VCAA to the 
appellant's accrued benefits claims and undertake any 
appropriate action, including fulfilling any notification 
requirements.  

Accordingly, the appeal is remanded to the RO for the 
following action:  

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
as it applies to accrued benefits claims 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001) and 
implementing regulations (see 66 Fed, 
Reg., 45630-32 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159) 
are fully complied with and satisfied.  

2.  Then, the RO should readjudicate 
entitlement to a total disability rating 
based on unemployability due to service-
connected disabilities for accrued 
benefits purposes and entitlement to 
special monthly compensation due to the 
veteran's need for the regular aid and 
attendance of another person or for being 
housebound for accrued benefits purposes.  

3.  If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, the RO should provide the 
appellant and her representative as to 
the accrued benefits claims with an SSOC 
for all accrued benefits issues in 
appellate status.  The SSOC must contain 
notice of all relevant action taken on 
the accrued benefits claims since the 
April 1997 Board remand, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the accrued benefits claims currently 
on appeal.  The appellant and her 
representative as to the accrued benefits 
claims should be provided an appropriate 
period of time to respond to the SSOC.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to any final outcome warranted.  
The appellant need take no action unless she is otherwise 
notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




